Citation Nr: 0203145	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  94-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a temporary total rating (TT) for 
convalescence pursuant to 38 C.F.R. § 4.30: (1) prior to 
February 11, 1990; (2) from September 1, 1990 to January 10, 
1991; (3) from March 1, 1991 to April 24, 1991; and (4) from 
January 1, 1992 to July 24, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

According to a February 1981 administrative decision, the 
veteran's discharge for the period of service from January 
1966 to May 1977 was considered to have been issued under 
honorable conditions.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1990 and subsequent rating decisions from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted or extended periods of TT 
for convalescence.  


FINDINGS OF FACT

1.  Prior to February 11, 1990, the medical evidence shows no 
surgery, amputation, house confinement, therapeutic 
immobilization of right ankle joints, or use of a wheelchair, 
crutch, or cast.  

2.  From September 1, 1990 to January 10, 1991, the medical 
evidence shows no surgery, amputation, house confinement, or 
use of a wheelchair, crutch, or cast.  Therapeutic 
immobilization of right ankle joints by special orthopedic 
shoe and short leg brace did not result from right ankle 
surgery.

3. From March 1, 1991 to April 24, 1991, the veteran required 
continuing convalescence.  

4.  From January 1, 1992 to July 24, 1992, the medical 
evidence shows no amputation, house confinement, or use of a 
wheelchair, crutch, or cast.  Therapeutic immobilization of 
right ankle joints by short leg brace did not result from the 
unremarkable September 1991 surgery.  


CONCLUSIONS OF LAW

1.  TT for convalescence prior to February 11, 1990; from 
September 1, 1990 to January 10, 1991; and from January 1, 
1992 to July 24, 1992 is not warranted.  38 U.S.C.A. § 5107, 
5110(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001). 

2. TT for convalescence from March 1, 1991 to April 24, 1991 
is warranted.  38 U.S.C.A. § 5107, 5110(b)(2); 38 C.F.R. 
§ 4.30.  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1981 rating decision granted service connection and a 
noncompensable rating for a right ankle disability since July 
1980.  A series of rating actions from August 1990 through 
October 1997 granted or extended periods of TT, resulting in 
TT for convalescence from February 11, 1990 to September 1, 
1990; from January 10, 1991 to March 1, 1991; from April 24, 
1991 to January 1, 1992; and from July 24, 1992 to August 1, 
1996.  A total rating based upon individual unemployability 
has been in effect from August 22, 1996.  

The claim for TT prior to February 11, 1990 and for the 
periods since September 1, 1990 for which a 100 percent 
rating has not already been granted remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran contends that TT for convalescence has been 
warranted since 1989 because the Social Security 
Administration found him permanently and totally disabled 
from right ankle arthritis since February 1990.  He drove 
tractor-trailers for fifteen years prior to February 1990.  
He attended college from January 1992 to June 1992 but has 
not worked at any occupation since February 1990.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received multiple VA examinations and filed 
voluminous lay statements with the RO.  He provided sworn 
testimony at regional office hearings in September 1990 and 
June 1992 and at a travel board hearing in January 2002.  
Over thirty rating actions since August 1990 repeatedly 
stated the applicable regulations and informed the veteran of 
the evidence needed to substantiate his claim.  Since the 
veteran was informed of the evidence needed and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  See 38 C.F.R. § 4.30.  

Total ratings will be assigned if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); (3) immobilization by 
cast, without surgery, of one major joint or more.  The total 
rating will be followed by an open rating reflecting the 
appropriate schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of the total 
rating period.  See 38 C.F.R. § 4.30(a).  

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section; (2) extensions of 1 or more months up to 
6 months beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).  


Entitlement to TT for convalescence prior to February 11, 
1990

Prior to February 1990, the veteran worked for fifteen years 
as a driver and operator of tractor-trailers and of a 
wholesale milk delivery truck.  He fell while walking and was 
admitted to a VA hospital for treatment of his service-
connected right ankle disability on February 11, 1990.  
Following treatment, an August 1990 rating decision granted 
TT for convalescence from February 11, 1990 to April 1, 1990, 
and the veteran perfected a timely appeal.  

The record shows no surgery, amputation, therapeutic 
immobilization of one major joint or more, house confinement, 
or use of a wheelchair, crutches, or cast prior to February 
11, 1990.  In May 1981, VA neurovascular examination of the 
right ankle was within normal limits, and the veteran denied 
any hospitalization or medical follow-up for his right ankle 
since service.  According to VA treatment reports from 
February 1990 to August 1990, his right ankle was treated for 
the first time after service on February 11, 1990 when he 
fell and was admitted to a VA hospital for treatment of right 
ankle swelling.  

Prior to February 11, 1990, the veteran was never confined to 
his home.  According to May 1981 and May 1990 reports of 
medical history and a June 1992 application for TDIU, he 
worked continuously as a tractor-trailer driver from May 1977 
to April 1981, from October 1983 to December 1989, and from 
May 1985 to February 1990.  

He also denied any problems with walking in May 1981, and the 
evidence shows no use of a wheelchair, crutch, cast, right 
ankle brace, or special orthopedic shoe prior to February 11, 
1990.  Consequently, TT under the provisions of 38 C.F.R. 
§ 4.30 is not warranted for that period.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  


Entitlement to TT for convalescence
from September 1, 1990 to January 10, 1991

The August 1990 rating decision granted TT for convalescence 
for a period of one full month from February 11, 1990 to 
April 1, 1990, and the veteran perfected a timely appeal.  A 
September 1990 rating decision extended TT for convalescence 
by two months to June 1, 1990, and a November 1990 rating 
decision extended TT for convalescence by three additional 
months to September 1, 1990.  A February 1991 rating decision 
denied extension of TT for convalescence beyond September 1, 
1990, and an August 1991 rating decision granted a new period 
of TT for convalescence from January 10, 1991 to March 1, 
1991.  

Because TT for convalescence was already in effect for an 
initial six months from February 11, 1990 to September 1, 
1990, extensions of one or more months up to six months 
beyond the initial six-month period may be made only if 
treatment of the service-connected right ankle disability 
resulted in surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  Contrary to the veteran's belief, extension 
is not available after the initial six-month period under 
38 C.F.R. § 4.30(a)(1).  See 38 C.F.R. § 4.30.  

For this time period, the veteran contends that TT is 
warranted because he used a special orthopedic shoe and short 
leg brace for therapeutic immobilization of his right ankle.  
TT cannot be established because the medical evidence from 
September 1, 1990 to January 10, 1991 shows no surgery, 
amputation, house confinement, or use of a wheelchair, 
crutch, or cast, and because therapeutic immobilization of 
right ankle joints by special orthopedic shoe and short leg 
brace did not result from surgery.  

The veteran ambulated with a cane and short leg cast from 
February 11, 1990 until his cast was removed in late March 
1990 and he began walking with crutches in April 1990.  He 
did so well that the June 1990 VA examiner opined that the 
veteran would recover and return to work by August 31, 1990.  
As predicted, the veteran stopped using crutches and began 
using a cane and special orthopedic shoe in early August 
1990, and he went to his last follow-up examination of the 
February 1990 injury on August 27, 1990.  

The veteran then appeared at the September 1990 RO hearing, 
using only his cane and special orthopedic shoe, and he 
testified that he could still climb stairs, walk half a 
block, drive, and go shopping with his wife.  In November 
1990, he was doing well using only the cane and a short leg 
brace to assist with walking, and in December 1990, he 
reported pain and imbalance whenever he did not use the short 
leg brace.  Because therapeutic immobilization of the right 
ankle joints was not by cast and did not result from 
preceding right ankle surgery, TT was not warranted until 
January 10, 1991, when the veteran was placed in a new cast, 
or until April 24, 1991, when he underwent fusion surgery.  

The regulation is clear, and the Board will not consider 
immobilization by a brace, without surgery, to be the 
equivalent of immobilization by a cast, without surgery.  
Where the plain meaning of a statute is discernible, that 
plain meaning must be given effect unless a literal 
application of the statute will produce a result demonstrably 
at odds with the intention of the drafters.  Trilles v. West, 
13 Vet. App. 314, 321 (2000).  Accordingly, TT under the 
provisions of 38 C.F.R. § 4.30 from September 1, 1990 to 
January 10, 1991 is not warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  



Entitlement to TT for convalescence
from March 1, 1991 to April 24, 1991

The August 1991 rating decision granted a new period of TT 
for convalescence from January 10, 1991 to March 1, 1991.  A 
January 1992 rating decision granted a new period of TT for 
convalescence from April 24, 1991 to December 1, 1991.  

The veteran further contends that TT is warranted during this 
time period because he continued to use a short leg brace for 
therapeutic immobilization of his right ankle. According to 
March 1991 treatment records and the veteran's April 1991 
statement, the cast that was applied on January 10, 1991 was 
removed on February 15, 1991. In retrospect it is apparent, 
however, that the immobilization by cast performed in January 
1991 was unsuccessful, as surgical fusion proved necessary in 
April of that year. It is therefore reasonable to conclude 
that the veteran required convalescence during the period 
from March 1 to April 24, 1991. Accordingly, a TT for that 
time is warranted.



  


Entitlement to TT for convalescence
from January 1, 1992 to July 24, 1992

The January 1992 rating decision granted a new period of TT 
for convalescence for seven full months from April 24, 1991 
to December 1, 1991.  A September 1992 rating decision 
extended TT for convalescence for one month to January 1, 
1992 and granted a new period of TT for convalescence from 
July 24, 1992.  

The veteran asserts that TT is warranted from January 1, 1992 
to July 24, 1992 because he continued to use a short leg 
brace for therapeutic immobilization of his right ankle 
following September 1991 surgery.  

Because TT for convalescence was already in effect for an 
initial eight months from April 24, 1991 to January 1, 1992, 
extensions of one or more months up to six months beyond the 
initial six-month period is available only under paragraph 
(2) or (3) of 38 C.F.R. § 3.40(a).  TT cannot be established 
because the medical evidence from January 1, 1992 to July 24, 
1992 shows no amputation, house confinement, or use of a 
wheelchair, crutch, or cast, and because therapeutic 
immobilization of right ankle joints by the short leg brace 
did not result from the September 1991 surgery.  

The September 1991 surgery was unremarkable and resulted in 
less than severe residuals.  Although the veteran continued 
to use the same short leg brace, as he had since 1990, the 
medical evidence shows no incompletely healed surgical 
wounds, amputation, body cast, house confinement, or 
continued use of a wheelchair or crutches resulting from the 
September 1991 triple arthrodesis of the right foot with an 
iliac crest bone graft.  The veteran was able to attend 
college from January 1992, and he ran his own errands by 
using his good left foot for both braking and accelerating 
his automatic personal car.  The short leg cast that was 
applied in October 1991 was removed in November 1991, and a 
December 1991 treatment note specifically states that the 
cast was to be discontinued.  

Because therapeutic immobilization of the right ankle joints 
was not by cast and did not result from the unremarkable 
surgery in September 1991, TT was not warranted until July 
24, 1992, when a new cast was applied to the right ankle; or 
until November 18, 1992, when he underwent exploratory 
surgery of his right ankle, followed by use of crutches in 
December 1992.  Consequently, TT under the provisions of 
38 C.F.R. § 4.30 from January 1, 1992 to July 24, 1992 is not 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In reaching the above determinations, the Board has taken 
into account the testimony provided by the veteran at the 
personal hearing conducted by the undersigned Member of the 
Board in January 2002. The benefit of the doubt has been 
resolved in the veteran's favor to the extent indicated. 
38 U.S.C.A. § 5107. 


ORDER

Entitlement to TT for convalescence prior to February 11, 
1990; from September 1, 1990 to January 10, 1991; and from 
January 1, 1992 to July 24, 1992 is denied. 

Entitlement to TT for convalescence from March 1, 1991 to 
April 24, 1991 is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

